Per Curiam. Bassett, C. J.
We are of opinion that the reasons filed in this cause are not sufficient to prevent the court from making an order for maintenance and indemnifying the-county as formerly. The Court have no power to pass judgment, of the fine and forfeiture, for it is taken from them by this Act, but the power relative to the order is not taken away by the Act.. It is a question whether the Sessions did not exercise the practice of ordering the maintenance previous to the Act, 1 Body Laws 74. We think they did, they certainly have ever since. This Act does, not prevent our acting [on] the business begun before the Act as to the order.
N. B. The order was conformable to the Act, 4 Vol. 479.